 

igi uplicate Original
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means sd Original oD P &

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
USPS Priority Mail Parcel bearing USPS Priority Mail
Tracking Number (P) 9505514179470273881479

Case No. 3:20sw321

i i i id

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Eastern District of Virginia

 

(identify the person or describe the property to be searched and give its location):

1801 Brook Road, Suite 200, Richmond, VA 23232, is a US Postal Service Priority Mail Parcel bearing USPS Priority Mail
Tracking Number (P) 9505514179470273881479.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Narcotics or other controlled substances, as well as contraband related to drug trafficking, e.g., packaging materials; U.S.
currency or other financial instruments; customer records; business ledgers, and notations; prescription records; financial
records; and other evidence of transactions in relation to the violations referenced in the affidavit.

YOU ARE COMMANDED to execute this warrant on or before October 19, 2020 (not to exceed 14 days)
0 in the daytime 6:00 a.m. to 10:00 p.m. Hat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Hon. Roderick C. Young, U.S. District Judge
(United States Magistrate Judge)

©) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

    
    

 

 

0 for days (not to exceed 30) © until, the facts justifying, the later specific date of
Date and time issued: 10/5/2020 @ 3:15 p.m. wh t
Judge's signature —
City and state: Richmond, VA Roderick C. Young, U.S ole

 

 

Printed name and title

 

 
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3:20sw321 fo V Js HUIS An
of:

Inventory made in the Presenys

 

5 vn lice Bererrrve. Chery 4 Bososa
Inventory of the property taken and name(s) of any person(s) seized?
One hear Vaiwim $0qteS. bag conmining ¢ heen leaty Zlanz

mMarer ial Weng hig (1.95 025.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: o/b (do oe ee)

r Byecuting officer's signature
Lots 6 Book [ 018. fesral aaspeeror

Printed name and title ‘

 

 

 
